this court will affirm a district court's decision regarding custody absent a
                 clear abuse of discretion.    Wallace v. Wallace, 112 Nev. 1015, 1019, 922
P.2d 541, 543 (1996). Thus, this court will affirm a district court's decision
                 if it is supported by substantial evidence.    Williams v. Williams, 120 Nev.
559, 566, 97 P.3d 1124, 1129 (2004).
                             At the evidentiary hearing, the district court heard evidence
                 that the child is only seven years old and for the majority of the child's life,
                 appellant has worked overseas, resulting in appellant only seeing the child
                 for a few two-week periods of time each year. The district court also heard
                 evidence regarding the safety of the African countries where appellant
                 proposed that visitation could occur, and the court took judicial notice that
                 the countries were not subject to the Hague Convention. The district court
                 also heard and considered evidence about appellant's schedule and
                 reliability. Although the district court's order does not contain specific
                 factual findings, the record as a whole demonstrates that the district court
                 considered many factors regarding the child's best interest when deciding
                 visitation. See NRS 125.480(1). As such, while remanding this matter to
                 the district court for the court to enter factual findings supporting its
                 conclusion is an option available to this court, we decline to do so in this
                 case as it would unnecessarily delay the custody dispute.         See generally
                 Ellis v. Carucci, 123 Nev. 145, 149, 161 P.3d 239, 242 (2007) (explaining
                 that custodial stability is important in promoting the developmental and
                 emotional needs of a child). And in any case, the parameters of visitation
                 ordered by the district court were similar to the visitation that appellant




SUPREME COURT
        OF                                              2
     NEVADA


(0) 1947A    e
                     had been exercising before the custody proceeding.' Thus, we conclude
                     that the district court did not abuse its discretion in denying appellant's
                     request to exercise visitation in Africa and in setting the duration of
                     appellant's visitation periods. See Wallace, 112 Nev. at 1019, 922 P.2d at
                     543.
                                 Appellant also asserts that the district court denied his
                     constitutional right to parent his child by limiting where he could exercise
                     visitation. See Troxell v. Granville, 530 U.S. 57, 65 (2000) (providing that
                     a parent has a fundamental interest in the care, custody, and control of his
                     or her child); In re Parental Rights as to A.G., 129 Nev. „ 295 P.3d
589, 595 (2013) (same). But the district court did not deny appellant his
                     constitutional right to parent his child, as the district court considered the
                     child's best interest in determining visitation.   See Rico v. Rodriguez, 121
Nev. 695, 704, 120 P.3d 812, 818 (2005) ("In a custody dispute between
                     two fit parents, the fundamental constitutional right to the care and
                     custody of the children is equal" and "the dispute in such cases can be
                     resolved best, if not solely, by applying the best interest of the child
                     standard"). The district court carefully considered evidence of appellant's
                     ongoing involvement with the child, his extended family's involvement,
                     and made significant accommodations for appellant to continue
                     coparenting, and thus, the district court's ruling did not deny appellant of
                     his constitutional right to parent his child.




                           'Appellant was awarded five, two-week periods of specific visitation
                     with the child throughout the year in the United States and directed that
                     no more than three of those visitation periods could be exercised within a
                     sixty-day period.



SUPREME COURT
        OF                                                  3
     NEVADA


(0) 1947A    atia,
                             Lastly, appellant argues that the district court abused its
                 discretion in considering appellant's rental income when it calculated
                 appellant's child support obligation. NRS 125B.070 provides that in
                 determining child support obligations, the court must consider the
                 parent's gross monthly income, meaning "the total amount of income
                 received each month from any source."      NRS 125B.070(1)(a) (emphasis
                 added). Further, this court has specifically held that for purposes of
                 calculating a noncustodial parent's child support obligation, the parent's
                 gross monthly income is not limited to income from employment. See Metz
                 v. Metz, 120 Nev. 786, 793, 101 P.3d 779, 784 (2004). Although appellant
                 argues that the district court miscalculated the monthly amount that he
                 earned from the rental property, he failed to provide any evidence
                 regarding the amount, and thus, the district court did not abuse its
                 discretion in relying on respondent's evidence concerning the amount and
                 in calculating appellant's child support obligation. See Wallace, 112 Nev.
                 at 1019, 922 P.2d at 543 (providing that this court reviews child support
                 orders for an abuse of discretion).
                             For the reasons discussed above, we
                             ORDER the judgment of the district court AFFIRMED. 2




                       To the extent that appellant's arguments are not specifically
                       2
                 addressed in this order, we conclude that they lack merit.



SUPREME COURT
        OF                                             4
     NEVADA


(0) 1947A    0
                cc: Hon. Kenneth E. Pollock, District Judge
                     McFarling Law Group
                     Andrea Ewalefo
                     Eighth District Court Clerk




SUPREME COURT
        OF                                        5
     NEVADA


(01 I907A
                   PICKERING, J., dissenting:
                               The district court denied visitation in Africa, where the father
                   was born and currently lives and works. Whether the father should be
                   allowed to have his son visit him in Africa was the main issue in this
                   custody and visitation case. Yet, all the written "decree of custody" says
                   about it is that the father's "request for visitation in Africa is denied." The
                   decree gives no reason for this ruling. And, although the "best interest of
                   the child" is the polestar by which courts are to navigate custody and
                   visitation disputes, see NRS 125.480(1), the decree does not mention the
                   best interest of the child, even in passing.
                               The district court's oral findings do not explain the ban on
                   African visitation either, at least not in terms of parental fitness or the
                   interest of the child. At the end of the evidentiary hearing, the district
                   judge acknowledges that, "[v]e know that the law attempts to maximize
                   the relationship between the child and both parents." Continuing, he
                   finds the child, then almost seven, too young to have a creditable visitation
                   preference; that the parents have "minimal" conflicts; that neither the
                   mother, the father, nor the child has mental or physical health problems;
                   that the child has traveled with his parents—to Africa, in fact—and
                   "benefitted from . . . that travel"; and that there is "no evidence of any
                   abuse or neglect," "no evidence ... of domestic violence," and "no evidence
                   of a parental abduction" in this case. The only arguably negative finding
                   as to the parties concerns the mother, who the judge said "has
                   demonstrated a tendency towards controlling behavior," though he
                   hastened to add, "that may simply [be] because of the absence of [court]
                   orders and being the primary parent stepping up."

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ae>
                              The sole reason given for the district court's decision to forbid
                visitation in Africa until the child reaches majority is this:
                            In terms of the visitation in Africa. . . I should
                            note that the world is a dangerous place as we've
                            learned even in the United States terrorism can
                            occur, that the proposed countries [for visitation in
                            Africa—Rwanda and Uganda] are not Hague
                            signatories nor Hague compliant.
                (Emphasis added.)
                             On this record, I am not prepared to infer, as my colleagues
                say the law requires, that the "district court properly exercise[d] its
                discretion in determining [thej child's best interest." Majority opinion
                ante, at 1-2 (citing Wallace v. Wallace, 112 Nev. 1015, 1019, 922 P.2d 541,
                543 (1996)) (notably, Wallace reverses a district court's custody and
                visitation determination as "precipitous," id. at 1020, 922 P.2d at 544). In
                my view, it is incumbent on us, as the reviewing court, to evaluate
                whether "the district court . . . reached its conclusions for [legally]
                appropriate reasons,"    Ellis v. Carucci, 123 Nev. 145, 149, 161 P.3d 239,
                241-42 (2007), and from what appears here, I cannot say that occurred.
                            The analysis properly begins with the "presumption that fit
                parents act in the best interests of their children." Troxel v. Granville, 530
U.S. 57, 68 (2000)--a presumption that rests on a parent's "fundamental
                constitutional right to make decisions concerning the rearing of [his or]
                her own" child.   Id. at 70. Here, the mother and father disagree on the
                appropriateness of their child visiting his father in Africa in the summers
                between the Las Vegas school years. The legal question presented is
                significant: Where, as here, both parents are fit and no threat of abduction




SUPREME COURT
        OF
     NEVADA
                                                       2
(01 1947A
                 is found, should a parent's visitation rights depend on whether the country
                 in which visitation is proposed is signatory to the Hague Convention? 1
                             Courts elsewhere that have considered visitation in non-
                 Hague-signatory countries recognize that reflexive fear of the unknown is
                 not sufficient to overcome a parent's desire to expose his or her child to the
                 world beyond the United States. Absent an established basis to believe
                 the parent would abduct or refuse to return the child, or demonstrated
                 risk of grave harm, courts have
                                     decline[d] to adopt a bright-line rule
                             prohibiting out-of-country visitation by a parent
                             whose country has not adopted the Hague
                             Convention or executed an extradition treaty with
                             the United States.         Such a rule would
                             unnecessarily penalize a law-abiding parent and
                             could conflict with a child's best interest by
                             depriving the child of an opportunity to share his
                             or her family heritage with a parent. Moreover, it
                             would mistakenly change the focus from the parent
                             to whether his or her native country's laws,
                             policies, religion or values conflict with our own.
                             Such an inflexible rule would border on



                       'In this case, although the mother cited concern with the child's
                 safety which the district court picked up, the court heard no competent,
                 non-hearsay evidence concerning the safety of the countries in which the
                 father proposed to exercise visitation rights (Rwanda and Uganda).
                 Indeed, the mother voluntarily traveled with the child to Kenya in the
                 past, without incident. And, while the mother has spent more time and
                 thus has a closer relationship with the child than the father, this seems
                 inevitable, given the father's place of work and the mother's insistence on
                 Nevada visitation.




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    a
                             xenophobia, a long word with a long and sinister
                             past.
                 Abouzahr v. Matera-Abouzahr, 824 A.2d 268, 281-82 (N.J. Super. Ct. App.
                 Div. 2003) (emphasis added); see Long v. Ardestani, 624 N.W.2d 405, 417
                 (Wis. Ct. App. 2001) (finding no cases that "even hint" at a rule that
                 provides, "as a matter of law that a parent. . . may not take a child to a
                 country that is not a signatory to the Hague Convention if the other
                 parent objects, even if a court finds the parent wishing to take the child
                 intends to return the child and otherwise comply with court orders"). For
                 a general discussion see Lexi Maxwell, Comment,            The Disparity in
                 Treatment of International Custody Disputes in American Courts: A Post-
                 September 11th Analysis, 17 Pace Int'l L. Rev. 105 (2005).
                             This case was appealed and submitted on abbreviated, fast-
                 track briefing. While we may be able to review the hearing transcript and
                 come up with reasons the district court perhaps could have used to deny
                 the father visitation in Africa, the fact remains that these are not reasons
                 the district court gave for ruling as it did. On the contrary, the reason the
                 district court gave for requiring the father to come half-way around the
                 world to visit his son for two-week stretches of time in Nevada is that the
                 father seeks visitation in a country not signatory to the Hague
                 Convention. I am not prepared to subscribe to a rule that such a
                 restriction is impliedly in the best interest of the child. The findings and
                 record being inadequate to sustain the visitation restriction imposed, I




SUPREME COURT
        OF
     NEVADA

                                                       4
(0' 1947A    e
                would reverse or, at minimum, direct full briefing and argument in this
                troubling case.
                            I respectfully dissent.




SUPREME COURT
        OF
     NEVADA

                                                      5
(0) I907A